             Case 3:14-cv-03264-JD Document 2555 Filed 02/12/20 Page 1 of 3



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Joshua P. Davis (State Bar No. 193254)
     James G. Dallal (State Bar No. 277826)
 3   Anupama K. Reddy (State Bar No. 324873)
     Christopher K.L. Young (State Bar No. 318371)
 4   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 5   San Francisco, California 94108
     Telephone: (415) 500-6800
 6   Facsimile: (415) 395-9940
     Email:    jsaveri@saverilawfirm.com
 7             swilliams@saverilawfirm.com
               jdavis@saverilawfirm.com
 8             jdallal@saverilawfirm.com
               areddy@saverilawfirm.com
 9             cyoung@saverilawfirm.com
10   Class Counsel for Direct Purchaser Plaintiffs
11

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
     IN RE CAPACITORS ANTITRUST                             Master File No. 3:17-md-02801-JD
16   LITIGATION                                             Case No. 3:14-cv-03264-JD
17
                                                            DIRECT PURCHASER CLASS’S
18                                                          SUPPLEMENTAL REQUEST FOR
     THIS DOCUMENT RELATES TO:                              JUDICIAL NOTICE OF ASSOCIATED
19   THE DIRECT PURCHASER CLASS ACTIONS                     AMENDED JUDGMENTS OF
                                                            NICHICON CORPORATION AND
20
                                                            HITACHI CORPORATION
21
                                                            Date:        February 13, 2020
22                                                          Time:        1:30 PM
                                                            Judge:       Honorable James Donato
23                                                          Courtroom:   11, 19th Floor
24

25

26
27

28

30    Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD
31                DPC’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE OF ASSOCIATED AMENDED JUDGMENTS
              Case 3:14-cv-03264-JD Document 2555 Filed 02/12/20 Page 2 of 3



 1                           SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE

 2            Direct Purchaser Plaintiffs (the “Class”) respectfully request that the Court take judicial notice,

 3   pursuant to Federal Rule of Evidence (“Rule”) 201(b), of the following supplemental documents

 4   attached as exhibits U and V (collectively the “associated amended judgments”) to the Supplemental

 5   Declaration of Steven N. Williams in Support of Direct Purchaser Plaintiffs’ Request for Judicial Notice

 6   (“Williams Supplemental Decl.”).1 The sole purpose of this supplement request is to add two amended

 7   judgments that were entered in the criminal matters described below to those matters for which judicial

 8   notice is sought, each of which changed the end date for conspiratorial conduct in violation of Section 1

 9   of the Sherman Act
10        Exhibit and        Description
          Declaration
11        Reference
12        ¶ 22, Exh. U       Amended Judgment in a Criminal Case in U.S. v. Nichicon Corporation,
                             No. 4:17-cr-00368-JD (CAND), Dkt. No. 48, filed on November 08,
13                           2019.
14
          ¶ 23, Exh. V       Amended Judgment in a Criminal Case in U.S. v. Hitachi Corporation.,
15                           No. 4:16-cr-00180-JD (CAND), Dkt. No. 32, filed on July 13, 2016.

16

17
                                                    ARGUMENT
18
              The guilty pleas and judgments entered in the related criminal cases are admissible and subject
19
     to judicial notice for all of the reasons set forth in the Direct Purchaser Class’s Request for Judicial
20
     Notice of Plea Agreements and Associated Judgments (“RJN”), ECF No. 2547.
21
                                                   CONCLUSION
22
              For the reasons set forth in the RJN and in this Supplemental Request for Judicial Notice, the
23
     Class respectfully requests that the Court take judicial notice of each of the Exhibits U and V, and the
24
     facts stated therein.
25

26
27

28
     1
         All references herein preceded by “Exh.” or “Exhs.” are to exhibits to Williams Supplemental Decl.

30       Master File No. 3:17-md-02801-JD
         Case No. 3:14-cv-03264-JD                         1
31                 DPC’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE OF ASSOCIATED AMENDED JUDGMENTS
            Case 3:14-cv-03264-JD Document 2555 Filed 02/12/20 Page 3 of 3



 1   Dated: February 12, 2020                     Respectfully Submitted,

 2                                                JOSEPH SAVERI LAW FIRM, INC.
 3
                                                  By:       /s/ Joseph R. Saveri
 4                                                              Joseph R. Saveri

 5                                                Joseph R. Saveri (State Bar No. 130064)
                                                  Steven N. Williams (State Bar No. 175489)
 6                                                Joshua P. Davis (State Bar No. 193254)
                                                  James G. Dallal (State Bar No. 277826)
 7                                                Anupama K. Reddy (State Bar No. 324873)
                                                  Christopher K.L. Young (State Bar No. 318371)
 8                                                JOSEPH SAVERI LAW FIRM, INC.
                                                  601 California Street, Suite 1000
 9                                                San Francisco, California 94108
                                                  Telephone: (415) 500-6800
10                                                Facsimile: (415) 395-9940
11                                                Class Counsel for Direct Purchaser Plaintiffs
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30    Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                        2
31              DPC’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE OF ASSOCIATED AMENDED JUDGMENTS
